       Case 1:19-cv-00963-LG-RPM Document 9 Filed 03/31/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

NIGELLUS DEVONTE                                                       PLAINTIFF
DAVIS

v.                                                 CAUSE NO. 1:19CV963-LG-RPM

WALMART                                                              DEFENDANT

                               FINAL JUDGMENT

      This matter is before the Court on submission of the [7] Report and

Recommendations entered by United States Magistrate Judge Robert P. Myers, Jr.

on March 9, 2021. The Court, having adopted said Report and Recommendations as

the finding of this Court by Order entered this date, finds that this matter should be

dismissed.

      IT IS THEREFORE ORDERED AND ADJUDGED that this matter be,

and is hereby, DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 31st day of March, 2021.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
